TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00062-CR


Teresa Michelle Limon, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. CR22550, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss her appeal.  The motion is signed by appellant
and her attorney and complies with rule 42.2.  See Tex. R. App. P. 42.2(a).  We grant the motion and
dismiss the appeal.  See id.

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   April 8, 2011
Do Not Publish